ON MOTION POR REHEARING
Mr. Justice Snyder
delivered the opinion of the court.
We granted judgment -herein of $240 for costs and attorney’s fees, in view of the specific provision to that effect in the mortgage deed involved. However, the appellant on motion for reconsideration calls our attention to the fact that the lower court refused to grant attorney’s fees herein, and that there was no appeal from that action of the district court. We shall therefore modify our previous judgment by eliminating the provision made therein for attorney’s fees.
Mr. Chief Justice Del Toro did not participate herein.